Order entered December 15, 2016




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-16-01163-CV

    ROBERT DUCHOUQUETTE AND MICHELLE DUCHOUQUETTE, Appellants

                                            V.

                         PRESTIGIOUS PETS, LLC, Appellee

                     On Appeal from the County Court at Law No. 3
                                 Dallas County, Texas
                         Trial Court Cause No. CC-16-02381-C

                                        ORDER
      Before the Court is appellant’s December 13, 2016 agreed motion to extend time to file

appellant’s brief. Appellant’s motion is GRANTED. Appellant’s brief shall be filed by

December 23, 2016.


                                                   /s/   CRAIG STODDART
                                                         JUSTICE